Jasen, J. (dissenting). The conduct of the Trial Judge by excessive participation in the cross-examination of the defendant Pagan deprived the defendants of a fair and impartial trial—particularly on the issue of liability. Although a Judge has broad discretion in the conduct of the trial and is not expected to be a mere moderator or spectator, he should not step beyond the bounds of impartiality by excessive participation so that his conduct creates the impression to the jury of his disbelief of the witnesses’ credibility. I am in agreement with the dissenters below that the court’s manner and extent of interrogation of the defendant Pagan exceeded the bounds of fairness resulting in prejudice to his right to a fair trial.
Accordingly, the order of the Appellate Division should be reversed and a new trial ordered.
Order affirmed, etc.